Citation Nr: 0838828	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  01-02 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
PA


THE ISSUES

1.  Entitlement to an initial compensable rating for major 
depression from April 15, 1981 to March 13, 1994.

2.  Entitlement to an initial rating in excess of 50 percent 
for major depression from March 14, 1994.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESS AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from April 1979 to April 1981.

This matter came to the Board of Veterans' Appeals on appeal 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  In a September 
1999 rating decision, the RO granted service connection for 
major depression and assigned an initial noncompensable 
rating for the period from April 15, 1981, to March 13, 1994, 
and a 50 percent rating from March 14, 1994.  In a letter 
dated in October 1999, the RO notified the veteran of that 
decision.

In June 2000, the veteran filed a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability.  In a September 2000 rating decision the RO 
continued the 50 percent rating decision for the veteran's 
major depression from March 14, 1994, and denied entitlement 
to TDIU.  In September 2000, the RO notified the veteran of 
its decision.  Later that month, the veteran filed a 
statement captioned "Notice of Disagreement" in which she 
indicated her dissatisfaction with the rating for her 
service-connected psychiatric disability and the denial of 
her TIDU claim.  The Board notes that this statement was in 
effect a notice of disagreement (NOD) as to the initial 
noncompensable rating for major depression, the 50 percent 
rating from March 14, 1994, and the TDIU claim.  

The RO issued a statement of the case (SOC) with respect to 
the 50 percent rating assigned from March 14, 1994, and the 
TDIU claim, but did not address the issue of entitlement to 
an initial compensable rating for major depression from 
April 15, 1981, to March 13, 1994.  

In February 2002, the veteran and her husband testified 
before the undersigned at a Travel Board hearing held at the 
RO.

Under 38 C.F.R. § 19.9(a) (2002), the Board was authorized to 
obtain additional evidence, clarify evidence, correct a 
procedural defect and undertake additional action essential 
for a proper appellate decision.  This section also 
authorized the Board to render a decision not less than 30 
days after notifying the appellant of the additional 
development by the Board.

In the interim, the veteran indicated that she was revoking 
her representation and in March 2003, the veteran's service 
organization revoked representation of the veteran.

In a letter to the veteran dated in March 2003 the Board, 
under the authority of 38 C.F.R. § 19.9, attempted to comply 
with the requirements of 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159 (2002) by notifying her of evidence needed 
to substantiate her claims, including the initial ratings and 
the TDIU claim.  The Board explained that the veteran should 
identify relevant records and should submit to the Board 
copies of any relevant evidence in her possession.  The Board 
also listed the evidence currently in the record and listed 
the evidence yet to be obtained.  In the letter, the Board 
informed that veteran that she had 30 days in which to 
respond and if she did not respond by the end of the 30-day 
period, the Board would decide her appeal based on the 
information and evidence currently of record.  The veteran 
subsequently provided additional evidence and requested that 
VA outpatient and vocational rehabilitation records be sent 
to the Board, which was done.

Since that time, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that 38 C.F.R. § 
19.9(a)(2) is invalid because, in conjunction with amendments 
to 38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence requested from a claimant by VA without 
having to remand the case to the RO for initial consideration 
and without having to obtain the veteran's waiver, which is 
contrary to 38 U.S.C.A. § 7104(a).  (38 U.S.C.A. § 7104 
requires that "[a]ll questions in a matter which . . . is 
subject to decision by the Secretary [of VA] shall be subject 
to review on appeal to the secretary.)  Further, the Federal 
Circuit held that the provisions authorizing the Board to 
render a determination not less than 30 days after notice of 
the development has been sent to the veteran are invalid 
because they conflict with the provisions of 38 U.S.C.A. 
§ 5103, which provide that a claimant must submit requested 
evidence and information within one year of the date of the 
letter notifying the claimant of the requested evidence and 
information. 

At this point, the record indicated that the veteran was not 
properly notified of the time limit for the submission of 
additional evidence and information.  Further, she had not 
been requested to provide, nor had she provided, a waiver of 
RO consideration of evidence provided directly to the Board 
without RO review.  Since the regulation allowing the Board 
to proceed under those circumstances had been held to be 
invalid, in June 2003, the Board determined that a Remand was 
required.

On Remand, the Board requested that RO review the evidence 
added to the record since the last supplemental statement of 
the case (SSOC) and issue letters in compliance with the 
Veterans Claims Assistance Act (VCAA) pertaining to all three 
issues.  

In May 2004, the VCAA letter was issued.  With regard to the 
issue of an initial noncompensable rating for the period from 
April 15, 1981, to March 13, 1994, the criteria for service 
connection was provided.  The general criteria for a higher 
rating were provided as to the issue of the 50 percent rating 
from March 14, 1994 and the TDIU criteria were provided as to 
that issue.  

In October 2006, an SOC was furnished as to the issue of an 
initial noncompensable rating for the period from April 15, 
1981.  The veteran perfected her appeal as to that issue 
within the requisite time period.  She also requested another 
Travel Board hearing, but she withdrew that request.  

In June 2007, an SSOC was furnished as to the issues of a 
higher rating than 50 percent rating from March 14, 1994 and 
TDIU.  In September 2007, after additional evidence was 
received, another SSOC was furnished as to the issue of a 
higher rating than 50 percent rating from March 14, 1994; 
however, the TDIU issue was not included.  

In August 2008, a Power of Attorney was received which named 
the veteran's service organization as representative in this 
case.  An informal hearing presentation was submitted in 
September 2008, which requested that the Board remand this 
case for additional development, set forth below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Subsequent to the October 2006 SOC which addressed the issue 
of an initial noncompensable rating for the period from April 
15, 1981; the June 2007 SSOC which addressed the issues of 
the issues of a higher rating than 50 percent rating from 
March 14, 1994 and TDIU; and the September 2007 SSOC which 
addressed the issue of a higher rating than 50 percent 
rating, additional psychiatric medical evidence was received.  
In the informal hearing presentation, the veteran's 
representative indicated that they would not waive initial RO 
jurisdiction over this evidence and were seeking a Remand for 
review of this evidence in addition to other development 
including additional VCAA notice as well as a VA examination.  

At the outset, the Board points out that the appeal of the 
rating for depression stems from the initial rating decision 
which granted service connection.  In Fenderson v. West, 12 
Vet. App 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) emphasized the distinction between a 
new claim for an increased evaluation of a service-connected 
disability and a case (such as this one) in which the veteran 
expresses dissatisfaction with the assignment of an initial 
disability evaluation where the disability in question has 
just been recognized as service-connected.  VA must assess 
the level of disability from the date of initial application 
for service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim-a 
practice known as "staged rating."  See also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In this case, the RO 
essentially assigned staged ratings: non-compensable from 
April 15, 1981 to March 14, 1994, and a 50 percent rating 
from March 14, 1994.  

The veteran's representative requested additional 
notification in compliance with Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) since the Court has indicated that 
additional notice is required under section 5103(a) for 
claims for increased ratings.  However, as the Court clearly 
noted in Vazquez, the additional notice requirements apply 
only to claims for increased compensation.  In cases such as 
this, involving initial disability ratings, the notice 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
apply.

In Dingess, the Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, this information has been furnished to the 
veteran.  In addition, both the old and the new rating 
criteria have been sent to the veteran in March 2003.  As 
such, no further VCAA notice is necessary.  

The Board points out, at this juncture, that since the higher 
rating appeal originated from the rating decision which 
granted service connection, and, therefore is a "Fenderson" 
case, the veteran's service-connected depression must be 
rated under the old rating criteria for psychiatric 
disabilities in effect prior to November 7, 1996 and up to 
that date, and under that old rating criteria as well as the 
new rating criteria in effect from November 7, 1996, as of 
November 7, 1996.  Where the rating criteria is amended 
during the course of the appeal, the Board considers both the 
former and the current schedular criteria because, should a 
higher rating be warranted under the revised criteria, that 
award may not be made effective before the effective date of 
the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00.

The representative pointed out that many years have elapsed 
since the veteran was examined.  The Board duly notes that 
this case was in Remand status since 2003 and the veteran has 
not been afforded a VA psychiatric examination in 
approximately 8 years.  The representative also stated that 
in addition to depression, the veteran has been variously 
diagnosed as having a bipolar disorder as well as post-
traumatic stress disorder (PTSD), but it is unclear if they 
are maturations of her depression, if the psychiatric 
disorders are all related, or if they are separate and 
different diagnoses.  Finally, the representative indicated 
that the veteran's depression has deteriorated over the past 
several years and she is unable to obtain and retain gainful 
employment.  Thus, she should be afforded a new examination 
in compliance with VA's duty to assist.  See Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the veteran for a VA 
psychiatric examination in order to 
determine the current extent of his 
service connected psychiatric disorder 
(depression).  The examiner should be 
provided a copy of both the old and the 
new rating criteria pertaining to the 
veteran's psychiatric disorder.  All 
indicated tests, including appropriate 
psychological studies with applicable 
subscales, must be conducted.  The 
veteran's claims folder must be made 
available to, and reviewed by, the 
examiner prior to the examination.  The 
report of examination should include a 
detailed description of all clinical 
manifestations.  Additionally, if the 
examiner notes the presence of any 
coexistent psychiatric disability, an 
opinion should be provided as to whether 
such psychiatric disability is part and 
parcel of the service-connected 
psychiatric disability or if the symptoms 
of which cannot be distinguished from the 
symptoms of the service-connected 
psychiatric disability.  The examiner 
should comment upon the effects of the 
veteran's service connected disability on 
ordinary activity and on how the 
disability impairs him functionally.

In addition, the examiner should also 
opine as to whether the veteran's 
service-connected disability alone 
prevents her from engaging in a 
substantially gainful occupation.  

2.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record, including the evidence 
added to the claims file since the October 
2006 SOC (last time the noncompensable rating 
for depression was addressed), June 2007 SSOC 
(last time TDIU was addressed), and September 
2007 SSOC (last time the 50 percent rating 
for depression was addressed).  The veteran's 
service-connected depression must be rated 
under the old rating criteria for psychiatric 
disabilities in effect prior to November 7, 
1996 and up to that date, and under that old 
rating criteria as well as the new rating 
criteria in effect from November 7, 1996, as 
of November 7, 1996.  If any issue remains 
denied, the veteran should be provided with 
an SSOC as to any issue remaining on appeal, 
and afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).



